DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 07/31/2020.                      .
2.	Claims 19 – 20  have been amended. No new matter has been introduced.	
3.	No new claim(s) has/have been added. 
4.	Claims 21 - 22 have been cancelled.
5.	Claims 1 - 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
Domestic benefit has been claim with regards National Stage of International Application No. PCT/CN2018/075846, filed February 8, 2018.



Oath/Declaration
1.	  The applicant’s oath/declaration filed on 07/31/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 07/31/2020 and 03/11/2022 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 07/31/2020 are acceptable for examination purposes.
Objection to the Specification
1.  	With regards to ¶ 0051, the phrase---since256---should have been written as  “since 256”
2.	Through out the specification the applicant uses the term “nature number” , normally this term is refer to as “natural number”.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim objection(s)
1.	Claims 5 and 14 uses the term “nature number”, normally this term is refer to as “natural number”
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 6, 8 – 15, 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0229034 A1, the foreign priority application date is relied on (CN 201711197927.9), a translated copy in included for the applicant’s consideration) in view of Ericsson (R1-1720741, “Remaining details on PTRS design, November 27th – December 1st, 2017).
	Regarding claim 1, Xu discloses: A method implemented in a network device (see figures 2B , 3B, 4B, 5B  ….15 B (method steps are part of the network device) see ¶ 0338), comprising: 
 	determining a set of candidate thresholds associated with at least one of time density (Table 1) , frequency density (table 2) and group pattern of Phase Tracking Reference Signal (PTRS) to be transmitted between the network device and a terminal device (¶ 0341, ¶ 0316, ¶ 0375, ¶ 041,  the table list a set of thresholds that are determined at the network node (preconfigured). These threshold are associated with PTRS as seen in ¶ 0316 and figure 1B which discloses  the time domain density, frequency domain density pattern and group pattern (¶ 314));
 selecting, from among the set of candidate thresholds,  at least one subset of candidate thresholds; [¶ 0342, ¶ 344, ¶ 346, the network device will determine that threshold 2, 16 and 64 are the threshold of interest of the list of thresholds in table 6, this is consider  a subset of the thresholds]
selecting, from among the at least one subset of candidate thresholds, at least one threshold to be used by the terminal device for determining the density of the PTRS; and
 transmitting an indication of the at least one threshold to the terminal device. [¶ 0342, these thresholds corresponds to a particular element 2, 5 and 7, ¶ 0349 clearly states that the network device sends at least one element to the terminal device. In other words each element corresponds to a single threshold since this is a one to one mapping relationship. The network device has the ability to select at least one single element that is mapped to a single threshold to be transmitted to the terminal device]. [see also ¶ 0376 - ¶ 0377]. Xu discloses every aspect of claim 1, however to better clarify  a subset of thresholds, Ericsson   discloses such idea at the bottom of page 3 section 2.1.3.1 and algorithm 1 on page 4. That is the threshold table can have values from 𝑆𝑆=[0,1,2,3,4,…,𝑋𝑋, Inf], where “276”, however the threshold values can  be selected to be [0,4,8,16,… ,276] , which represents a subset of the entire list of original thresholds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s system in view of Ericsson.  The motivation for making the above modification would have been to reduce the complexity and signaling overhead see section 2.1.3.1, first paragraph of Ericsson.

NOTE:  Other references that are closely related to claim 1 are:
A.	Nokia (   R1-1720896,   Reno, Nevada, USA, November 27th – 1st December 2017, “  On remaining details on PT-RS design”), see page 1: 
  	RRC configuration of thresholds in density tables: - UE is configured with two sets of thresholds M={ptrsthMCSj,j=1,2,3,4} and R={ptrsthRBn,n=0,2,4}, independently per BWP, using dedicated RRC signaling for UL and DL respectively 

            • UE capability signalling of thresholds - A UE capability signals a recommended {M,R} for UL and DL respectively • The recommended {M, R} are expected to the larger than the predefined values 

	In other words two set of thresholds are configured for the UE,  a set for the UL and a set for the DL with regards to PTRS. The network sends RRC signaling information to the UE, but select one threshold from the UL and one threshold for the DL using higher layer signaling such as RRC signaling.  This reference in combination with any of the two  references used in the rejection of claim 1 would render claim 1 to be obvious to one having ordinary skill in the art. 

B.	 Huawei, HiSilicon (  R1-1719440,   Reno, USA, November 27th – December 1st, 2017, “  Remaining issues of PTRS”), see first page. Two set of thresholds are configured for the UE,  a set for the UL and a set for the DL with regards to PTRS. The network sends RRC signaling information to the UE, but select one threshold from the UL and one threshold for the DL.  This reference in combination with any of the two  references used 

	C. 	Samsung (R1-1720312,  Reno, USA, November 27th – December 1st, 2017, “ Discussion on PT-RS”) see first page. Two set of thresholds are configured for the UE,  a set for the UL and a set for the DL with regards to PTRS. The network sends RRC signaling information to the UE, but select one threshold from the UL and one threshold for the DL.  This reference in combination with any of the two  references used in the rejection of claim 1 would render claim 1 to be obvious to one having ordinary skill in the art. 

Claims 10 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor and memory pertaining to the network device is seen in ¶ 0753 of Xu. The method steps occurring at the terminal is seen in fig 2A, 3A, 4A, 5A …15A.

Claim 2, Xu further discloses: The method of Claim 1, wherein the PTRS is one of the following: an uplink PTRS to be transmitted from the terminal device to the network device; and a downlink PTRS to be transmitted from the network device to the terminal device. [¶ 0314, PTRS signal is sent from the network to the terminal. See also Ericson, first page “UL-PTRS].

Claims 11 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.
  
Claim 3, Xu further discloses: The method of Claim 1, wherein determining the set of candidate thresholds comprises: 3PRELIMINARY AMENDMENTAttorney Docket No.: Q256680 Appln. No.: National Stage Entry of PCT/CN2018/075846 determining the set of candidate thresholds associated with the frequency density and/or the group pattern of the PTRS, such that each of the set of candidate thresholds is within a predetermined range.  [see tables 5 – 8, each row represents a threshold, from one threshold to another is a predefined range, these bandwidth range threshold are used form PTRS frequency density transmission, this is seen in ¶ 0314. Also see section 2.1.3.1 of Ericsson , “association table for freq. Density”]

Claim 12  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 4, Xu further discloses: The method of Claim 3, wherein determining the set of candidate thresholds further comprises: determining the set of candidate thresholds associated with the frequency density and/or the group pattern of the PTRS, such that at least one of the set of candidate thresholds is a power of 2. [¶ 0006, threshold is of  a natural number  raised to a power of 2, see ¶ 0320].

Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Claim 5, Xu further discloses: The method of Claim 3, wherein determining the set of candidate thresholds further comprises: determining the set of candidate thresholds associated with the frequency density and/or the group pattern of the PTRS, such that at least one of the set of candidate thresholds is a square of a nature number. [¶ 0006, threshold is of  a natural number  raised to a power of 2. This means one of the threshold is being squared that is raised to a power of 2, see ¶ 0320].

Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Claim 6, Xu further discloses: The method of Claim 1, wherein determining the set of candidate thresholds comprises: determining, based on a predetermined modulation order, the set of candidate thresholds associated with the time density of the PTRS. [¶ 0613, the modulation scheme is associated with the threshold. See ¶ 314  for association of the PTRS time density association on the threshold of both  the bandwidth and MCS which subsequently being associated with the modulation scheme (order) as seen in ¶ 0316].

Claim 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

Claim 8, Xu further discloses: The method of Claim 1, wherein transmitting the indication of the at least one threshold to the terminal device comprises: determining, based on the number of candidate thresholds in the at least one subset of candidate thresholds, a number of bits for indicating the at least one threshold; and transmitting the indication of the at least one threshold in the determined number of bits.  [¶ 0333, bits are used to represents a given threshold and if selected the network device will transmit these bits to the terminal that represents a particular threshold (¶ 0349)].

Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Claim 9, Xu further discloses: The method of Claim 1, wherein transmitting the indication of the at least one threshold to the terminal device comprises: transmitting, via higher layer signaling, the indication of the at least one threshold to the terminal device. [¶ 00665, signaling is used to transmit a particular set of threshold to the terminal]. [see also proposal 5 of Ericsson].
 [ see also additional reference of Huawei, HiSilicon (  R1-1719440,   Reno, USA, November 27th – December 1st, 2017, “  Remaining issues of PTRS”), see first page, RRC configuration (well known in the art as being higher layer signaling)  with regards to at least one threshold. See also Samsung (R1-1720312,  Reno, USA, November 27th – December 1st, 2017, “ Discussion on PT-RS”), see first page, RRC configuration (well known in the art as being higher layer signaling) , with regards to at least one threshold]. 

Claim 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.
Allowable Subject Matter
1.	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463